Citation Nr: 9913134	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  94-20 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim seeking service connection for an 
eye disorder, to include glaucoma, cataracts and photophobia.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from May 1946 to 
March 1948.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a May 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that new and material evidence had not been submitted to 
warrant reopening the veteran's claim of entitlement to 
service connection for an eye condition.  As will be 
explained in further detail hereinbelow, the claimed eye 
condition included glaucoma, cataracts and photophobia.

The Board notes that the veteran was previously represented 
in his appeal by the Jewish War Veterans of the United 
States.  However, a September 1994 request to the Board from 
the veteran's representative indicated that the veteran's 
power of attorney to his representative was withdrawn.  As 
there is no subsequent power of attorney of record, the 
veteran is currently proceeding in his appeal without 
representation.

The case was previously before the Board in October 1996 and 
was remanded to the RO for additional evidentiary 
development.  Following compliance with the Board's 
directives on Remand, to the extent possible, the RO has 
continued the denial of the veteran's claim.  He has 
continued his appeal.  The case is now returned to the Board.


FINDINGS OF FACT

1.  The veteran was notified by the RO of the denial of his 
claim for service connection for an eye condition by letter 
in July 1948.  The veteran did not initiate an appeal of that 
determination and, therefore, under the law, the decision 
became final.

2.  Evidence added to the record since the July 1948 rating 
decision that denied the veteran's claim for service 
connection for an eye condition, in the form of medical 
evidence of a current diagnosis of glaucoma, cataracts and 
photophobia and an opinion that sun exposure in service 
possibly caused the cataracts and photophobia, is not 
cumulative or redundant, is relevant and probative, and, when 
viewed in conjunction with the evidence previously of record 
is so significant that it must be considered in order to 
fairly decide the merits of the case.  

3.  There is no competent evidence of record that the 
veteran's diagnosed glaucoma resulted from disease or injury 
in service.

4.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented a plausible claim of service 
connection for glaucoma.


CONCLUSIONS OF LAW

1.  Evidence submitted since the July 1948 final decision is 
new and material, and the veteran's claim of entitlement to 
service connection for an eye disorder, to include glaucoma, 
photophobia and cataracts, is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).

2.  A well-grounded claim of service connection for glaucoma 
has not been presented.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 1991 & Supp. 1997); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual and Procedural Background

A careful review of the veteran's service medical records is 
entirely negative for any complaints pertaining to his eyes.  
On entrance examination in May 1946, there were no 
complaints, and all pertinent findings were normal.  Vision 
was reported as 20/20 bilaterally.  On separation examination 
in March 1948, there were again no complaints, and all 
pertinent findings were normal.  Vision was again reported as 
20/20 bilaterally.   The eyes were described as round and 
equal, reacting to light and accommodation.  Color perception 
was also reported as normal.

In March 1948, the veteran submitted his original claim 
seeking service connection for an eye condition.  On his 
claims form, he reported that his eye disorder consisted of 
being issued glasses in January 1947 as a result of headaches 
and an eye condition existing at that time.

The veteran's claim was denied by the RO in a July 1948 
rating decision which determined that there was no eye 
condition demonstrated by the evidence of record.  The record 
demonstrates that in July 1948, the veteran was provided with 
notice of that rating decision and he did not submit a timely 
appeal.

The veteran's current claim was received in December 1992, at 
which time he contended that long exposure to the sun while 
in service caused photophobia and ultimate blindness.  On his 
claims form, the veteran reported being under the medical 
care of Dr. Lembert and Dr. Reed since 1987.  The veteran did 
not report any treatment prior to 1987.

Also submitted with the veteran's claim was a certificate of 
blindness, dated in October 1988, and signed by S. Lempert, 
M.D., indicating that the veteran had been examined and found 
to be legally blind.  Another report, dated in November 1992, 
and signed by J. Reed, M.D., stated that the veteran had been 
a patient since 1988 being followed for end stage glaucoma 
and dense cataracts in both eyes.  In addition, the veteran 
was reported to have severe photophobia and decreased vision 
in sunlight, and it was reported that these symptoms, as well 
as the cataracts could be exacerbated by prolonged sun 
exposure, which it was understood the veteran had experienced 
in service.

Received in June 1993, were letters from a Mr. [redacted] and 
a Mr. [redacted], both of which essentially stated that 
they had known the veteran since prior to his service and 
that when he returned home after his service discharge, the 
veteran displayed a light sensitivity and he sought medical 
treatment for his eyes from a Dr. Diznoff, now deceased.  It 
was reported that Dr. Diznoff diagnosed a photophobia.

Received in November 1993 was another private medical report 
from J. Reed, M.D.  On this report, Dr. Reed stated that the 
veteran had been followed for the past ten years, since 1983.  
It was stated that by his history, the veteran had developed 
photophobia due to extreme sunlight exposure during service.  
It was also stated that prior to their office taking over 
treatment of the veteran in 1983, he had previously been 
treated for his eye disorders by R. Diznoff, M.D., (now 
deceased); Dr. Steinberg, (now deceased); and Dr. H. Shea.  
It was further stated that, "all medical records are 
available to the VA to document our findings."

In November 1993, the veteran and his spouse, accompanied by 
his then representative, appeared and presented testimony at 
a hearing on appeal before a VA hearing officer.  The veteran 
testified that his eyes troubled him in service while serving 
in the Navy aboard the U.S.S. Frazier.  He stated he 
regularly received treatment in service, in the form of eye 
drops administered by a pharmacist mate.  (See Transcript, 
p. 3).  The veteran stated that his separation examination 
was not very thorough and that within 48 hours of his service 
discharge he was treated by a Dr. Diznoff, who the veteran 
claimed diagnosed photophobia.  (See Transcript, p. 4).  The 
veteran stated that he treated with Dr. Diznoff for 
approximately ten years until the doctors death, and then he 
treated with Dr. Steinberg for another ten years, until that 
doctor also died.  The veteran also reported treatment from a 
Dr. Morgan, and a Dr. Schay, who he reported operated 
immediately on his glaucoma.  (See Transcript, p. 4-5).  The 
veteran indicated that after his glaucoma surgery he began 
seeing his current treating doctor, Dr. Reed.  (See 
Transcript, p. 6).  The veteran's wife testified that she did 
not know the veteran at the time of his discharge but they 
had been married since 1963 and since that time his vision 
has gotten steadily worse.  (See Transcript, p. 9).  A 
complete transcript of the testimony is of record.

Subsequently, another report was received from Dr. Reed, 
dated in January 1994.  This report referred to a study that 
indicated an increased risk of cortical cataracts with 
increased ultraviolet B exposure.  Dr. Reed stated that in 
the veteran's case, photophobia is a symptom of sensitivity 
to light and in and of itself is not a disease, but it was 
probably due to the cataracts.  It was stated that possibly 
the sun exposure caused the cataracts and that these 
cataracts in turn caused the veteran to be photophobic.  Dr. 
Reed further stated that the glaucoma is a completely 
different and separate problem which is not caused by 
cataracts and is not related to sun exposure.

Pursuant to the Board's October 1996 Remand for further 
evidentiary development, the RO contacted the veteran seeking 
his assistance in locating any available private medical 
records.  The veteran, however, did not respond to the RO's 
request for information and no further records could be 
obtained.  The RO also requested any additional service 
medical records from the National Personnel Records Center, 
but only duplicates of records already within the claims file 
were obtained in February 1997.

II.  Analysis

a.  New And Material Evidence

Under applicable legal criteria, a July 1948 rating decision, 
which denied the veteran's claim of service connection for an 
eye disorder was final.  The record reflects that the veteran 
received notice of the rating decision and his appellate 
rights but failed to file an appeal within one year of 
notification.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1998).  In order to reopen his claim, the 
veteran must present new and material evidence with respect 
thereto.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the July 1948 decision, we must first note 
that the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter "the Court") has previously 
held that the Secretary of Veterans Affairs, and, on appeal, 
the Board, were required to perform a two-step analysis when 
a claimant sought to reopen a claim based upon new evidence.  
First, it was to be determined whether the evidence was "new 
and material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 144 (1991).  Whether 
the new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), interpreting and applying 
a decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  See also Winters v. West, 12 Vet. App. 203, (1999) 
(en banc).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed, but only after ensuring that the duty to assist 
has been fulfilled.  Winters, supra.  In addition, Hodge 
overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West,  12 Vet. App. 11, 20-21 (1998).  In 
determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.  Finally, the credibility of new 
evidence is assumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Under the precedent decision of the Court in the Evans case, 
supra, in order to reopen a previously and finally denied 
claim there must be new and material evidence entered into 
the record since the most recent denial on any basis, either 
on the merits or on an attempted reopening.  Id. at 285.  
Therefore, the evidence which must be considered at this time 
in connection with the veteran's claim of service connection 
for an eye disorder, to include glaucoma, photophobia and 
cataracts, is that which has been submitted since the RO 
entered its decision on this matter in July 1948.

In making this determination, the Board also notes that in 
October 1996, the Board deferred the question of whether new 
and material evidence had been submitted in order to remand 
the claim in an attempt to obtain the numerous medical 
treatment records which the veteran had identified but which 
were not within the evidentiary record.  Following the 
Board's October 1996 remand, the veteran did not reply to the 
RO's request for information and no additional records were 
obtained, other than duplicates of his service medical 
records from the National Personnel Records Center.  
Nonetheless, in spite of the veteran's failure to cooperate 
with the requests of the prior remand, the Board will 
evaluate all evidence submitted since the RO rating decision 
on this matter in July 1948, in light of the standard of 
38 C.F.R. § 3.156, as discussed in Hodge and its progeny.

The Board notes that the evidentiary record contains numerous 
medical reports indicating that the veteran is currently 
diagnosed with an eye disorder, to include glaucoma, 
photophobia and cataracts.  Such evidence was not of record 
in July 1948.  Furthermore, at least one medical opinion, the 
January 1994 letter from Dr. Reed, opined that the veteran's 
history of sun exposure in service was possibly the cause of 
his cataracts and photophobia.  There was no such opinion of 
record at the time of the last final rating decision in July 
1948.

Regarding this opinion of Dr. Reed, the Board notes that this 
statement and findings are apparently predicated on a history 
related by the veteran, and thus can be no better than the 
facts alleged by him.  See Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
We also note that the earliest medical evidence of treatment 
of record is the October 1988 certificate of blindness signed 
by Dr. Lempert.  This is dated more than 40 years after the 
veteran's service.  Likewise, in one statement, Dr. Reed 
reported treating the veteran since 1988 and in another 
statement she reported treatment of the veteran since 1983.  
In either case, it is clear that her treatment of the veteran 
began at lest 35 years after his service.  Although the 
veteran has testified of treatment by numerous other 
physicians, and other individuals have provided statements 
reporting that the veteran was treated for photophobia 
shortly after service, there is still no actual medical 
evidence of record dated earlier than 1988, more than 40 
years after his separation from active service.

However, we are not unmindful of the mandate in the recent 
Hodge precedent, discussed above.  Therein, the Federal 
Circuit Court declared:

We certainly agree with the Court of Veterans 
Appeals that not every piece of new evidence is 
"material"; we are concerned, however, that some 
new evidence may well contribute to a more 
complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, 
even where it will not eventually convince the 
Board to alter its ratings decision.  Where so 
much of the evidence regarding the veterans' 
claims for service connection and compensation is 
circumstantial at best, the need for a complete 
and accurate record takes on even greater 
importance.

Hodge v. West, supra, slip op. at 15.

In view of the change provided by the Federal Circuit Court, 
the Board concludes that the threshold for reopening a 
previously denied claim has been lowered.  Accordingly, we 
find that the statements by Dr. Reed, in combination with the 
other medical evidence now of record, meet the regulatory 
standard of evidence "which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998).

Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for an eye disorder, to include 
glaucoma, photophobia and cataracts is reopened.  This 
resolves the first question in the test presented by Elkins 
and Winters, namely whether new and material evidence has 
been presented under 38 C.F.R. § 3.156.  The next question 
for the Board to resolve, after the claim has been reopened, 
is whether based upon all the evidence of record the claim is 
well-grounded.

b.  Well-Groundedness

Turning now to the question of the well-groundedness of the 
veteran's claim, the Board notes that in order to establish 
service connection for a disability, there must be objective 
evidence which establishes that such disability either began 
in or was aggravated by service.  38 U.S.C.A. § 1110.  If a 
disability is not shown to be chronic during service, service 
connection may nevertheless be granted when there is 
continuity of symptomatology postservice.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for a disease diagnosed after service 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  
The United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, 12 Vet. App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Regarding the portion of the veteran's claim that pertains to 
photophobia and cataracts, the Board finds that portion of 
the claim is well-grounded.  As to that portion of his claim, 
the veteran has provided competent medical evidence of a 
current diagnosis of cataracts and photophobia, his own 
contentions and testimony have established his exposure to 
sunlight in service, and there is competent evidence of a 
possible nexus between the two, in the form of the January 
1994 medical opinion from Dr. Reed.  Therefore, that portion 
of the veteran's claim is well-grounded.  Having found that 
portion of the claim well-grounded, the Board must next ask 
the third question posed by Elkins and Winters, which is to 
determine if the claim is ripe for decision so as to address 
the merits of the claim.  For reasons discussed further 
hereinbelow, the Board finds that, consistent with the duty 
to assist, the claim must be remanded for further evidentiary 
development.  The Board also notes that well-grounded, of 
course, does not mean the claim will be granted.  The RO will 
again adjudicate the case following additional development 
outlined in the remand section below, and determine whether 
service connection should be granted.

However, regarding the portion of the veteran's claim that 
pertains to glaucoma, the Board finds that portion of the 
claim is not well-grounded.  As to that portion of his claim, 
the veteran has provided competent medical evidence of a 
current diagnosis of glaucoma, and, once again, his own 
contentions and testimony have established his exposure to 
sunlight in service.  However, there is no competent evidence 
of record of a possible nexus between the two.  To the 
contrary, in his January 1994 opinion, Dr. Reed specifically 
stated that the veteran's glaucoma was a completely different 
and separate problem not caused by cataracts and not related 
to sun exposure.  Accordingly, not only is there no medical 
evidence to make this portion of the veteran's claim well-
grounded, but the medical evidence that is of record 
specifically rebuts the veteran's contentions.  Accordingly, 
as to the issue of glaucoma, the Board finds the claim not 
well-grounded, and there is no need to further address the 
merits of the claim.

The Board is also satisfied that the RO need undertake no 
further development as pertains to the claim for glaucoma.  
There is no indication that there are any further records to 
be obtained which would contradict the medical findings of 
Dr. Reed.  Hence, the Board concludes that there are no 
additional pertinent records of treatment regarding glaucoma 
which are not in the claims folder and would be available.  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application regarding glaucoma is not incomplete 
in the sense that VA has been put on notice that other 
relevant evidence exists, or could be obtained, which, if 
true, would make the claim "plausible."  See Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995); see also Epps v. Brown, 
supra.  Moreover, VA is not required to notify the veteran of 
particular evidence needed to make his application complete 
if the Department has not reasonably had notice of the 
existence of such evidence.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for glaucoma, regardless of the fact that he has not, 
to date, submitted or identified evidence to well ground that 
claim.  Such a submission would need to show, through 
competent medical evidence, a current disability, and that 
such disability, "resulted from a disease or injury which 
was incurred in or aggravated by service."  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim 
seeking service connection for an eye disorder, to include 
glaucoma, photophobia and cataracts, the appeal is granted.

Service connection for glaucoma is denied, since a well-
grounded claim has not been presented.


REMAND

In view of the above determination that the veteran's claim 
seeking entitlement to service connection for an eye 
disorder, to include photophobia and cataracts, is reopened 
and must be further developed, the RO consistent with the 
principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993) must be provided an opportunity to further develop the 
record and conduct a de novo review of the reopened claim, 
based on the evidence in its entirety.

In this regard, the Board notes that the veteran has reported 
treatment from numerous sources, to include Dr. Diznoff, Dr. 
Steinberg, Dr. Morgan, and Dr. Schay.  However, as noted 
hereinabove, there is currently no medical evidence of record 
prior to 1988, some 40 years after the veteran's service.  It 
also is unclear whether any additional private medical 
records are available from these sources, as the veteran has 
reported that the majority of these physicians are now 
deceased.  Nonetheless, as this file is being returned to the 
RO, it is appropriate that the veteran be given another 
opportunity to provide any available pertinent treatment 
records.

As also previously noted, the November 1993 report from Dr. 
Reed referred to prior treatment of the veteran by other 
physicians and went on to state that "all medical records are 
available to the VA to document our findings."  It is unclear 
to the Board whether Dr. Reed was referring to her own 
treatment records or to the treatment records of the prior 
treating physicians.  Also the January 1994 report from Dr. 
Reed stated that possibly the veteran's sun exposure caused 
his cataracts and his photophobia.  It is not clear precisely 
what records were reviewed by Dr. Reed prior to making this 
opinion, and whether she reviewed the veteran's service 
medical records, or the other medical records in the 
veteran's claims file, before rendering that opinion.  In any 
case, Dr. Reed should be contacted and requested to identify 
the medical evidence she relied upon in rendering her January 
1994 opinion, and she should be requested to provide copies 
of all available pertinent medical records in her possession 
concerning the veteran's treatment.

The Board also concludes that a more precise opinion, based 
upon a review of all pertinent records, as to the 
relationship, if any, between the veteran's current eye 
disorder, to include photophobia and cataracts, and service 
would be useful to ensure that an equitable disposition of 
the veteran's appeal is obtained.  Accordingly, a VA 
examination for the purpose of opining on the etiology of his 
current disorders is requested.

As noted in the body of this decision, hereinabove, this case 
was previously remanded in October 1996, at which time the 
Board deferred the question of whether new and material 
evidence had been submitted in order to remand the claim in 
an attempt to obtain the numerous medical treatment records 
which the veteran had identified but which were not within 
the evidentiary record.  Following the Board's October 1996 
remand, the veteran did not reply to the RO's request for 
information and no additional records were obtained, other 
than duplicates of his service medical records from the 
National Personnel Records Center.

The Board now notes that the veteran's cooperation with all 
of the requests within this remand is essential and the Board 
emphasizes that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).

The Board notes the veteran's failure to cooperate with the 
prior remand of the Board.  In this regard, the veteran 
should also be advised of the consequences of his failure to 
report for a Department of Veterans Affairs examination.  
When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms "examination'' and 
"reexamination'' include periods of hospital observation 
when required by VA.  (b) Original or reopened claim, or 
claim for increase.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(1998).  The RO should consider the application of this 
regulation if the veteran fails to cooperate in the 
development of his reopened claim.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request the veteran 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  The RO should request the veteran 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  After securing the necessary 
releases, the RO should attempt to obtain 
copies of the records identified by 
veteran for association with the claims 
file.  Specific requests should be 
attempted for all records from Dr. 
Diznoff, Dr. Steinberg, Dr. Morgan, Dr. 
Schay, and Dr. Reed, and any other 
physicians who treated the veteran's 
photophobia and cataracts, to include 
surgical records.  In the case of those 
physicians who are now deceased, the RO 
should forward the request for records to 
the last know address for the physician 
in an attempt to locate any known 
custodian of the physicians records.  
After attempting to obtain any such 
private treatment records and any 
additional VA medical records, not 
already on file, which may exist, the RO 
should incorporate them into the claims 
folder.

2.  The RO should, after receiving a 
release from the veteran, directly 
contact Dr. Reed and ask that she clarify 
a previously reported inconsistency, by 
clarifying whether her treatment of the 
veteran began in 1983 or 1988.  She 
should also be asked to clarify whether 
her January 1994 opinion was based solely 
upon the history offered by the veteran, 
or was based upon other medical treatment 
records, and if so, such records should 
be specifically identified.  Finally, she 
should be requested to provide copies of 
all the veteran's pertinent treatment 
records in her possession.

3.  Following the above development and 
regardless of whether or not any 
additional records are obtained, the 
veteran should be scheduled for a VA 
examination by an ophthalmologist, to 
ascertain the nature, severity and 
etiology of any impairment involving the 
eyes.  All indicated tests should be 
conducted.  The examiner should provide 
an opinion as to the etiology of any 
identified eye disorder, to include 
cataracts and photophobia, and whether it 
is at least as likely as not to be 
related to the veteran's service.  A 
complete rationale for any opinion 
expressed must be provided by the 
examiner.  The veteran's claims folder, 
to include this remand and any additional 
records obtained pursuant thereto, must 
be made available to and reviewed by the 
examiner.

4.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination(s).  The RO 
should also inform the veteran that his 
failure to cooperate will result in 
adverse action pursuant to 38 C.F.R. 
§ 3.655.

5. Thereafter, the RO should review the 
entire record and readjudicate the 
veteran's claim of entitlement to service 
connection for an eye disorder, to 
include cataracts and photophobia, on a 
de novo basis.  If the benefits sought on 
appeal remain denied, the veteran, and 
his representative, if any, should be 
furnished with a supplemental statement 
of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), to 
include citation to 38 C.F.R. § 3.158 if 
appropriate.

The veteran and his representative, if any, should be given 
the opportunity to respond thereto.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order, following appropriate 
appellate procedures.

The purpose of the REMAND is to further develop the record.  
The Board does not intimate any opinion, either factual or 
legal, as to the ultimate disposition warranted in this case. 
No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

